Citation Nr: 9910210	
Decision Date: 04/13/99    Archive Date: 04/29/99

DOCKET NO.  97-06 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for low back disability 
secondary to service-connected residuals of fracture, right 
tibia and fibula.

2.  Entitlement to an increased (compensable) evaluation for 
service-connected residuals of fracture, right tibia and 
fibula.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

Appellant and a friend



ATTORNEY FOR THE BOARD

G. R. Gleeson, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1969 to 
September 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (RO).  A notice of disagreement was 
received in December 1996, a statement of the case was issued 
in January 1997, and a substantive appeal was received in 
February 1997. 

By rating decision in November 1997, the RO established 
service connection for residual scar, status post fracture, 
right tibia and fibula, and assigned a 10 percent evaluation.  
Written communications received from the veteran in October 
and November 1998 are collectively to the effect that the 
veteran is satisfied with the 10 percent rating assigned for 
the scar and that he does not wish to pursue an appeal as to 
that issue.  However, despite an attempt by the Board to 
clarify the veteran's wishes regarding the issues of 
entitlement to an increased (compensable) evaluation for 
service-connected residuals of fracture, right tibia and 
fibula and entitlement to service connection for low back 
disability secondary to service-connected residuals of 
fracture, right tibia and fibula, there has been no clear 
indication from the veteran or his representative that the 
veteran wishes to withdraw his appeal as to either or both 
issues.  Accordingly, the Board proceeds on the basis that 
both issues properly remain in appellate status. 



REMAND

With regard to the secondary service connection claim, to be 
well-grounded there must be a medical diagnosis of current 
disability and medical evidence relating the current 
disability to a service-connected disability.  See generally 
Caluza v. Brown, 7 Vet.App. 498, 505 (1995); Reiber v. Brown, 
7 Vet.App. 513 (1995).  Preliminary review of the record 
reveals an April 1996 letter from Charles T. Shaw, Jr., M.D. 
indicating that the veteran suffers from a 3/8 inch 
shortening of the right leg causing "right sacro-iliac 
pain."  A review of the November 1996 rating decision and 
the January 1997 statement of the case reveals that the RO 
has effectively found the secondary service connection claim 
to be well-grounded.  Interpreting Dr. Shaw's statement in 
its broadest sense and presuming the statement to be true, 
the Board agrees that  the secondary service connection claim 
is well-grounded.  

The RO has denied the secondary service connection claim on 
the basis that the preponderance of the evidence is against a 
finding of current chronic low back disability.  In making 
this determination, the RO relies on the report of an August 
1996 VA examination.  However, with a well-grounded claim 
arises the statutory duty to assist the veteran.  38 U.S.C.A. 
§ 5107(a).  In this regard, although the veteran has reported 
receiving VA treatment and private treatment since 1995, it 
is not clear that all records documenting such treatment have 
been made of record.  Appropriate action must be accomplished 
before the Board may proceed with appellate review. 

The veteran's increased rating is well-grounded since an 
assertion of an increase in severity is sufficient to render 
the increased rating claim well-grounded.  Proscelle v. 
Derwinski, 2 Vet.App. 629, 632 (1992).  As the reported VA 
and private medical treatment may be pertinent to the issue 
of entitlement to an increased rating for service-connected 
residuals of fracture, right tibia and fibula, the Board must 
also defer consideration of this issue pending further 
development. 

In light of the foregoing, this case is REMANDED to the RO 
for the following actions:

1.  All VA medical records (including 
records from the VA Medical Center in 
Hines, IL) documenting treatment from 
1995 to the present should be associated 
with the claims file.  

2.  After obtaining an appropriate 
consent to the release of medical 
records, the RO should contact Charles T. 
Shaw, Jr., M.D. (6918 Archer Avenue, 
Chicago, IL  60638) and request copies of 
all clinical records documenting 
examination and treatment of the veteran, 
including those relied on by Dr. Shaw in 
rendering his April 18, 1996, opinion 
letter.  Any records obtained as a result 
of this action should be associated with 
the claims file. 

3.  After completion of the above, the RO 
should schedule the veteran for a special 
VA orthopedic examination for the purpose 
of ascertaining the nature and etiology 
of any low back disability and to also 
ascertain the current severity of the 
veteran's service-connected residuals of 
fracture, right tibia and fibula.  It is 
imperative that the claims file be made 
available to the examiner for review in 
connection with the examination, and all 
indicated special tests and studies 
deemed medically advisable should be 
accomplished. The examiner should report 
all clinical findings and clearly 
indicate whether or not there are 
sufficient findings to warrant a medical 
diagnosis of current chronic low back 
disability.  If so, the examiner should 
offer an opinion as to whether any such 
current low back disability is due to or 
is aggravated by the veteran's service-
connected residuals of fracture, right 
tibia and fibula.  With regard to the 
examiner's evaluation of the current 
severity of the service-connected 
residuals of fracture, right tibia and 
fibula, the examiner should report all 
clinical findings and also comment on 
whether there is evidence of additional 
functional loss due to pain, fatigue, 
incoordination and/or weakness, including 
during flare-ups. 

4.  The RO should then review the 
expanded claims file and determine 
whether the veteran's claims can be 
granted.  The RO's review of the 
secondary service connection issue should 
include an analysis of 38 C.F.R. § 3.310 
and Allen v. Brown, 7 Vet.App. 439 
(1995).  If any issue(s) remain in 
appellate status, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  The case should then be 
returned to the Board for appellate 
review. 

The purpose of this remand is to ensure an adequate record 
for appellate review.  The Board intimates no opinions as to 
the eventual determinations to be made in this case.  The 
veteran is free to submit additional evidence in support of 
his claims. 



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals


 

